Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered September 27, 2012. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). As the People correctly concede, defendant did not knowingly, voluntarily, and intelligently waive his right to appeal. “Despite the existence of a written appeal waiver form signed by defendant and his attorney, no questions were asked of defendant about the appeal waiver and his understanding thereof” (People v Fry singer, 111 AD3d 1397, 1398 [2013]; see People v Briglin, 125 AD3d 1518, 1518-1519 [2015], lv denied 26 NY3d 926 [2015]). The sentence is not unduly harsh or severe.
Present— Centra, J.P., Peradotto, Lindley, DeJoseph and NeMoyer, JJ.